Case 20-70718-bem      Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00   Desc Main
                                Document      Page 1 of 34



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN RE:                                   )      CHAPTER 11
                                         )
VIRGINIA-HIGHLAND RESTAURANT,            )      Jointly Administered Under
LLC and RESTAURANT 104 LLC,              )      CASE NO. 20-70718-bem
                                         )
                  Debtors.               )
  __________________________________________________________________________

                 DISCLOSURE STATEMENT TO ACCOMPANY
                   DEBTORS’ PLAN OF REORGANIZATION
 ___________________________________________________________________________




SCROGGINS & WILLIAMSON, P.C.

J. Robert Williamson
Georgia Bar No. 765214
Ashley Reynolds Ray
Georgia Bar No. 601559
4401 Northside Parkway
Suite 450
Atlanta, GA 30327
(404) 893-3880

ATTORNEYS FOR VIRGINIA-HIGHLAND RESTAURANT, LLC AND RESTAURANT
104 LLC, DEBTORS AND DEBTORS-IN-POSSESSION

Dated: April 9, 2021
Case 20-70718-bem        Doc 80     Filed 04/09/21 Entered 04/09/21 12:01:00              Desc Main
                                   Document      Page 2 of 34



                                          ARTICLE I
                                        INTRODUCTION

        This disclosure statement (“Disclosure Statement”) is submitted by Virginia-Highland
Restaurant, LLC (“VH Restaurant”) and Restaurant 104 LLC (“Restaurant 104”), debtors and
debtors-in-possession in the above-styled jointly administered Chapter 11 case (collectively, the
“Debtors”), to provide information to all of its known Creditors and Equity Interest Holders about
the Chapter 11 Plan of Reorganization (“Plan”) filed by the Debtors. The purpose of the
Disclosure Statement is to provide information of a kind and in detail sufficient to enable Creditors
and Interest Holders in certain impaired Classes to make an informed judgment regarding whether
to accept or reject the Plan and to inform Holders of Claims and Interests in the unimpaired Classes
of their treatment under the Plan.

        Debtors believe that the Plan provides Creditors with the greatest possible value that can
be realized on their respective claims and that the Plan is in the best interests of all Creditors. If
the Plan is not confirmed by the Bankruptcy Court, the Debtors may be forced to convert this
Chapter 11 case to a case under Chapter 7 of the Bankruptcy Code. The Debtors believe that, in
the event the case was converted to Chapter 7 of the Bankruptcy Code, Creditors would receive
substantially smaller distributions than are provided for in the Plan. Consequently, Debtors seek
confirmation of the Plan and urge all Creditors and Interest Holders to vote to accept the Plan.

       Unless otherwise defined herein, capitalized terms used herein shall have the same meaning
ascribed to them in the Plan.

1.1    Disclaimer

     ALL CREDITORS AND INTEREST HOLDERS ARE ADVISED AND
ENCOURAGED TO READ THIS DISCLOSURE STATEMENT AND THE PLAN IN
THEIR ENTIRETY. PLAN SUMMARIES AND STATEMENTS MADE IN THIS
DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY
REFERENCE TO THE PLAN, THE EXHIBITS AND THE DISCLOSURE STATEMENT
AS A WHOLE.

     THIS DISCLOSURE STATEMENT CONTAINS SUMMARIES OF CERTAIN
PROVISIONS OF THE PLAN, STATUTORY PROVISIONS, DOCUMENTS RELATED
TO THE PLAN, EVENTS IN THE DEBTORS’ CHAPTER 11 CASES, AND FINANCIAL
INFORMATION. ALTHOUGH THE DEBTORS BELIEVE THAT THE PLAN AND
RELATED DOCUMENT SUMMARIES ARE FAIR AND ACCURATE, SUCH
SUMMARIES ARE QUALIFIED TO THE EXTENT THAT THEY DO NOT SET FORTH
THE ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY PROVISIONS.
FACTUAL INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS
BEEN PROVIDED BY THE DEBTORS’ MANAGEMENT, EXCEPT WHERE
OTHERWISE SPECIFICALLY NOTED. FOR THE FOREGOING REASONS, AS
WELL AS THE COMPLEXITY OF THE DEBTORS’ FINANCIAL MATTERS, THE

                                                 -2-
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00             Desc Main
                                  Document      Page 3 of 34



DEBTORS ARE UNABLE TO WARRANT OR REPRESENT THAT THE
INFORMATION    CONTAINED    HEREIN,   INCLUDING  THE    FINANCIAL
INFORMATION, IS WITHOUT ANY INACCURACY OR OMISSION.           THE
FINANCIAL DATA SET FORTH HEREIN, EXCEPT AS OTHERWISE SPECIFICALLY
NOTED, HAS NOT BEEN SUBJECTED TO AN INDEPENDENT AUDIT.

     NEITHER THE DEBTORS NOR THE BANKRUPTCY COURT HAVE
AUTHORIZED THE COMMUNICATION OR REPRESENTATION BY ANY PERSON
OR ENTITY (INCLUDING ANY OF THE DEBTORS’ AGENTS, OFFICERS,
DIRECTORS, EMPLOYEES, ACCOUNTANTS, FINANCIAL ADVISORS, ATTORNEYS
OR AFFILIATES) CONCERNING THE DEBTORS, THEIR OPERATION, FUTURE
REVENUE, PROFITABILITY, VALUE OR OTHERWISE, OTHER THAN AS SET
FORTH IN THE DISCLOSURE STATEMENT. THE DEBTORS MAKES NO SUCH
REPRESENTATIONS OTHER THAN THAT THE INFORMATION CONTAINED IN
THE DISCLOSURE STATEMENT IS BELIEVED TO BE CORRECT AT THE TIME OF
THE FILING OF THE DISCLOSURE STATEMENT.        ANY INFORMATION,
REPRESENTATION OR INDUCEMENT MADE TO SECURE OR OBTAIN
ACCEPTANCES OR REJECTIONS OF THE PLAN THAT ARE OTHER THAN, OR ARE
INCONSISTENT WITH, THE INFORMATION CONTAINED IN THE DISCLOSURE
STATEMENT SHOULD NOT BE RELIED UPON BY ANY PERSON IN ARRIVING AT
A DECISION TO VOTE FOR OR AGAINST THE PLAN. ANY SUCH ADDITIONAL
INFORMATION, REPRESENTATIONS AND INDUCEMENTS SHOULD BE
IMMEDIATELY BROUGHT TO THE ATTENTION OF THE PLAN PROPONENTS.

     EXCEPT FOR HISTORICAL INFORMATION, ALL THE STATEMENTS,
EXPECTATIONS, AND ASSUMPTIONS, INCLUDING EXPECTATIONS AND
ASSUMPTIONS CONTAINED IN THIS DISCLOSURE STATEMENT, ARE FORWARD
LOOKING STATEMENTS THAT INVOLVE A NUMBER OR RISKS AND
UNCERTAINTIES.   ALTHOUGH THE DEBTORS HAVE USED THEIR BEST
EFFORTS TO BE ACCURATE IN MAKING THESE FORWARD LOOKING
STATEMENTS, IT IS POSSIBLE THAT THE ASSUMPTIONS MADE BY THE
DEBTORS MAY NOT MATERIALIZE.        IN ADDITION, OTHER IMPORTANT
FACTORS COULD AFFECT THE PROSPECT OF RECOVERY TO CREDITORS,
INCLUDING, BUT NOT LIMITED TO, THE INHERENT RISKS OF LITIGATION AND
THE AMOUNT OF ALLOWED CLAIMS.

1.2    Disclosure Statement

        This Disclosure Statement sets forth certain information regarding the Debtors’ pre-
petition history and significant events that have occurred during the Debtors’ Chapter 11 cases.
This Disclosure Statement also describes the Plan, alternatives to the Plan, effects of confirmation
of the Plan, and the manner in which distributions will be made under the Plan. In addition, the
Disclosure Statement discusses the confirmation process and voting procedures that Holders of
Claims in impaired Classes must follow for their votes to be counted.

                                                -3-
Case 20-70718-bem           Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00            Desc Main
                                     Document      Page 4 of 34



        When and if confirmed by the Bankruptcy Court, the Plan will bind the Debtors and all
Holders of Claims against and Interests in the Debtors, whether or not they are entitled to vote or
did vote on the Plan and whether or not they receive or retain any Distributions or Property under
the Plan. Thus, all Claimants are encouraged to read this Disclosure Statement carefully. In
particular, Holders of Impaired Claims who are entitled to vote on the Plan are encouraged to read
this Disclosure Statement, the Plan, and any exhibits to the Plan or Disclosure Statement carefully
and in their entirety before voting to accept or reject the Plan.

  1.3     Summary of Distributions Under the Plan

       The chart below summarizes the treatment, timing and percentage distributions to each
Class under the Plan. For a further discussion, see Article IV below.

  Class    Claim/Interest       Treatment of Claim/Interest      Estimated Amount and   Voting Rights
  No.                                                            Projected Recovery

  N/A      Administrative       Each holder of an Allowed        Estimated Amount:      Unimpaired
           Expense Claims       Administrative Expense           $125,000               and not
                                Claim will be paid in full                              entitled to
                                and in Cash, without             Estimated Recovery:    vote
                                interest, on or as soon as       100% of Allowed
                                practicable after the later of   Amount
                                (a) thirty (30) days
                                following the
                                Administrative Expense
                                Claim Bar Date, (b) ten
                                (10) business days
                                following the date of entry
                                of a Final Order allowing
                                the Claim; or (c) as the
                                holder may otherwise
                                agree.
  N/A      Priority Tax         Each holder of an Allowed        Estimated Amount:      Unimpaired
           Claims               Priority Tax Claim, will be      $1,134,000.00          and not
                                paid in Cash in full on the                             entitled to
                                Effective Date or as soon        Estimated Recovery:    vote
                                thereafter as is reasonably      100% of Allowed
                                practicable, but in no event     Amount
                                later than the end of five
                                (5) years from the Petition
                                Date through regular
                                quarterly installments in
                                Cash through and including
                                the date such Allowed
                                Priority Tax Claim is paid
                                                  -4-
Case 20-70718-bem          Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00            Desc Main
                                    Document      Page 5 of 34


  Class   Claim/Interest       Treatment of Claim/Interest      Estimated Amount and   Voting Rights
  No.                                                           Projected Recovery

                               in full. The Debtors
                               and/or the Reorganized
                               Debtor shall be authorized
                               to prepay all or any portion
                               of an Allowed Priority Tax
                               Claim being paid in
                               installments without
                               penalty and the amount of
                               any remaining quarterly
                               payments shall then be
                               recalculated based upon the
                               outstanding balance
                               payable over the remaining
                               portion of the Payment
                               Term. If paid over time,
                               the Holder shall receive
                               interest at the Section 6621
                               Interest Rate (or the
                               applicable statutory rate
                               under state law).
  1       Allowed              Each holder of an Allowed        Estimated Amount:      Unimpaired
          Priority Claims      Priority Claim, will be paid     $0.00                  and not
                               in full and in Cash, without                            entitled to
                               interest, on or as soon as       Estimated Recovery:    vote
                               practicable after the later of   100% of Allowed
                               (a) the Effective Date, (b)      Amount
                               five business days
                               following the date of a
                               Final Order allowing any
                               such Claim; or (c) as the
                               holder may otherwise
                               agree.

  2       Allowed Claims By agreement with the                  Estimated Amount:      Impaired and
          of Gordon Food Debtors, the Allowed                   $97,092.60             entitled to
                         Claims of Gordon Food                                         vote
                         totals $97,092.60. On the              Estimated Recovery:
                         Effective Date, Gordon                 100% of Allowed
                         Food shall receive a cash              Amount
                         distribution in the amount
                         of $17,450.57. The
                         remaining $79,642.03, plus
                                                 -5-
Case 20-70718-bem          Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00          Desc Main
                                    Document      Page 6 of 34


  Class   Claim/Interest       Treatment of Claim/Interest    Estimated Amount and   Voting Rights
  No.                                                         Projected Recovery

                               interest calculated at 4%
                               per annum and attorneys
                               fees not to exceed $5,000,
                               shall be paid by weekly
                               installment payments of
                               $1,000/week until such
                               time as the unpaid balance
                               reaches $11,170.43. If the
                               Reorganized Debtor is not
                               in default at such time, the
                               $11,170.43 shall be
                               satisfied by application of
                               outstanding rebates and the
                               remaining balance reduced
                               to zero. If the
                               Reorganized Debtor is in
                               default under the terms
                               hereof, the $11,170.43
                               remains due and owing and
                               Gordon Food is entitled to
                               a return of $12,000 in
                               rebates previously paid.
                               The Allowed Claims of
                               Gordon Food shall be
                               reduced to a promissory
                               note secured by all assets
                               of the Debtors and shall be
                               executed on or before the
                               Effective Date.

  3       Allowed Tax          Each holder of an Allowed      Estimated Amount:      Impaired and
          Claims (Other        Tax Claim, will be paid in     $615,730.00            entitled to
          than Priority        Cash in full on the                                   vote
          Tax Claims)          Effective Date or as soon      Estimated Recovery:
                               thereafter as is reasonably    100% of Allowed
                               practicable, but in no event   Amount
                               later than the end of five
                               (5) years from the Petition
                               Date through regular
                               quarterly installments in
                               Cash through and including
                               the date such Allowed Tax
                                                -6-
Case 20-70718-bem          Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00            Desc Main
                                    Document      Page 7 of 34


  Class   Claim/Interest       Treatment of Claim/Interest      Estimated Amount and   Voting Rights
  No.                                                           Projected Recovery

                               Claim is paid in full. If
                               paid over time, the Holder
                               shall receive interest at the
                               Section 6621 Interest Rate
                               (or the applicable statutory
                               rate under state law).

  4       Other Allowed        Each Other Allowed               Estimated Amount:      Unimpaired
          Secured Claims       Secured Claim in Class 4         $0.00                  and not
                               shall be satisfied (a) by the                           entitled to
                               transfer, assignment and                                vote
                               conveyance by the
                               Reorganized Debtor of the        Estimated Recovery:
                               collateral securing such         100% of Allowed
                               Class 4 Claim to the             Amount
                               Holder of such Other
                               Allowed Secured Claim in
                               full and final satisfaction of
                               such Other Allowed
                               Secured Claim, or (b) by
                               payment of Cash to the
                               Holder of such Other
                               Allowed Secured Claim in
                               an amount equal to the
                               value of such holder’s
                               interest in the collateral
                               securing the Other Allowed
                               Secured Claim.

  5       Allowed              Each Holder of an Allowed        Estimated Amount:      Impaired and
          Unsecured            Unsecured Claim shall            $200,000.00            entitled to
          Claims               receive a Distribution in an                            vote
                               amount equal to the              Estimated Recovery:
                               principal amount of their        100% of Allowed
                               Allowed Unsecured Claim          Amount
                               on or before ninety (90)
                               days following the
                               Effective Date.
  6       Allowed Equity       As of the Effective Date,        Estimated Recovery:    Unimpaired
          Interests in VH      all Equity Interests in VH                              and not
          Restaurant           Restaurant shall be              0.00%                  entitled to
                               terminated, cancelled and
                                                -7-
Case 20-70718-bem           Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00           Desc Main
                                     Document      Page 8 of 34


  Class    Claim/Interest       Treatment of Claim/Interest     Estimated Amount and   Voting Rights
  No.                                                           Projected Recovery

                                of no further force or                                 vote
                                effect. Holders of Class 6
                                Equity Interests are not
                                entitled to receive or retain
                                any property under the
                                Plan on account of their
                                Equity Interests in VH
                                Restaurant.
  7        Allowed Equity       As of the Effective Date,       Estimated Recovery:
           Interests in         Holders of Equity Interests
           Restaurant 104       in Restaurant 104 shall         100%
                                retain their Equity Interests
                                in the Reorganized Debtor
                                following Confirmation of
                                the Plan in the same
                                percentages as they held in
                                Restaurant 104 prior to the
                                Effective Date.


        The liability estimates outlined in the above chart are estimates only, and may change as
objections are filed and resolved. The projected Administrative Expense Claims do not include
estimated professional fees to be incurred by the Debtors through a projected Effective Date of
June 23, 2021.

  1.4     Notice of Substantive Consolidation

     PLEASE TAKE NOTICE THAT THE PLAN PROVIDES FOR SUBSTANTIVE
CONSOLIDATION OF THE DEBTORS’ ASSETS AND LIABILITIES INTO A SINGLE
ESTATE. THE PLAN PROVIDES THAT THE ENTRY OF THE CONFIRMATION
ORDER SHALL CONSTITUTE THE APPROVAL, PURSUANT TO SECTION 105(a) OF
THE BANKRUPTCY CODE, OF THE SUBSTANTIVE CONSOLIDATION OF VH
RESTAURANT AND RESTAURANT 104 AND THEIR BANKRUPTCY ESTATES FOR
ALL PURPOSES RELATED TO CLAIMS AND DISTRIBUTION OF ASSETS UNDER
THE PLAN. AS A RESULT, ON AND AFTER THE CONFIRMATION DATE (I) ALL
ASSETS AND LIABILITIES OF EITHER OF THE DEBTORS AND THEIR ESTATES
SHALL BE TREATED AS THOUGH THEY WERE MERGED WITH AND INTO
RESTAURANT 104; (II) NO DISTRIBUTIONS SHALL BE MADE UNDER THE PLAN
ON ACCOUNT OF ANY CLAIM HELD BY EITHER DEBTOR AGAINST THE OTHER
DEBTOR; (III) ALL GUARANTEES OF EITHER DEBTOR OF THE OBLIGATIONS OF
THE OTHER DEBTOR SHALL BE ELIMINATED; AND (IV) EACH AND EVERY

                                                 -8-
Case 20-70718-bem         Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00               Desc Main
                                   Document      Page 9 of 34



CLAIM AND PROOF OF CLAIM AGAINST EITHER OF THE DEBTORS SHALL BE
DEEMED ONE CLAIM OR PROOF OF CLAIM AGAINST BOTH OF THE DEBTORS
AND A SINGLE OBLIGATION OF THE CONSOLIDATED ESTATE ON AND AFTER
THE CONFIRMATION DATE.           ADDITIONALLY, THE SUBSTANTIVE
CONSOLIDATION EFFECTED PURSUANT TO THE PLAN SHALL NOT CREATE
DEFENSES TO ANY AVOIDANCE ACTION OR CAUSE OF ACTION OR
REQUIREMENTS FOR ANY THIRD PARTY TO ESTABLISH MUTUALITY IN ORDER
TO ASSERT A RIGHT OF SETOFF. FOR THE REASONS SET FORTH IN GREATER
DETAIL BELOW IN ARTICLE VI, SECTION 6.1 OF THE DISCLOSURE STATEMENT,
THE PLAN PROPONENTS BELIEVE THAT THE REQUIREMENTS FOR
SUBSTANTIVE CONSOLIDATION ARE MET IN THESE BANKRUPTCY CASES AND
THAT SUBSTANTIVE CONSOLIDATION IS NECESSARY TO ENSURE EQUITABLE
TREATMENT OF CREDITORS.

1.5    Background

        On October 13, 2020 (the “Petition Date”), the Debtors each filed a voluntary petition for
relief under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
Northern District of Georgia, Atlanta Division (the “Bankruptcy Court”). Upon filing for
Chapter 11 protection, the Debtors became “Debtors-in-Possession” under the Bankruptcy Code
and have acted in that capacity since that time.

         Debtors have filed simultaneously with this Disclosure Statement their Plan. The Debtors,
as proponents of the Plan, distribute this Disclosure Statement together with the Plan in order to
solicit acceptances of the Plan. This introductory section is qualified in its entirety by the detailed
explanations which follow and the provisions of the Plan. In the event of conflict between
anything stated in this Disclosure Statement and the Plan, the terms of the Plan will control.

1.6    Solicitation of Acceptances

       Pursuant to a Court Order dated __________, 2021, Creditors and Interest Holders may
accept or reject the Plan no later than _____________, 2021 (the “Voting Deadline”). A ballot
with which to indicate and file an acceptance or rejection of the Plan has been provided to you.
You must complete and file your ballot on or before the Voting Deadline in order for your vote to
count. Any ballot which is executed by the holder of any Allowed Claim or Allowed Interest but
does not indicate acceptance or rejection of the Plan shall be deemed to have accepted the Plan.
Any other ballot not filed in accordance with the filing instructions on the ballot pertaining to the
Plan shall not be counted for voting purposes.

     THE DEBTORS HEREBY SOLICIT APPROVAL OF THE PLAN BY THEIR
CREDITORS AND INTEREST HOLDERS. DEBTORS BELIEVE THE PLAN PROVIDES
THE OPTIMUM RETURN TO CREDITORS AND THAT LIQUIDATION UNDER
CHAPTER 7 OF THE BANKRUPTCY CODE WOULD RESULT IN A REDUCED
DISTRIBUTION TO UNSECURED CREDITORS.    THE DEBTORS URGE EACH
CREDITOR AND INTEREST HOLDER TO VOTE IN FAVOR OF THE PLAN BY
                                                 -9-
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00               Desc Main
                                  Document     Page 10 of 34



MARKING THE “ACCEPTS” BOX ON THE ENCLOSED BALLOT AND FILING IT WITH
THE COURT ON OR BEFORE THE VOTING DEADLINE.

                              ARTICLE II
      HISTORY OF THE DEBTORS AND EVENTS LEADING UP TO CHAPTER 11

2.1    History of the Debtors

        The Debtors own and operate a Hudson Grille restaurant and sports bar in the Sandy
Springs area of metropolitan Atlanta (the “Hudson Grille Sandy Springs”). Prior to the COVID-
19 pandemic and subsequent forced shutdown in March 2020, the Hudson Grille Sandy Springs
had operated continuously since 2011. The Hudson Grille Sandy Springs is well established in
the local community. It serves a wide variety of food and drink offerings, including, among other
things, burgers, steaks, fresh seafood, wings and a large selection of draft beers. In addition, it is
known as one of the top sports bars in the area.

2.2    Events Leading Up To Chapter 11

       As a result of the pandemic caused by the COVID-19 virus, Georgia Governor Brian Kemp
declared a public health emergency on March 14, 2020. On March 23, 2020, gatherings of over
10 people were banned, bars and nightclubs were ordered to close, and a shelter-in-place order for
the “medically fragile” was issued. On April 2, 2020, a statewide shelter in place order was
announced. Eventually, restaurants and movie theaters were allowed to reopen on April 27, 2020.
Before April 27, 2020, the Hudson Grille Sandy Springs experienced almost a 100% loss of
business and the Debtors were forced to lay off all of their workers. Since reopening the Debtors
have rehired workers and slowly begun to recover their business.

        Notwithstanding the pandemic’s sudden, dramatic and unprecedented impact on the
Debtors’ business beginning in March of 2020, the landlord for the Hudson Grille Sandy Springs
location, SRPF A/Marshall’s Plaza, LLC SRPF as successor-in-interest to Marshalls Plaza
Shopping Center, LLC (the “Landlord”), refused to grant any rent concessions. When the
Debtors failed to pay rent for the months of March, April and May the Landlord demanded
possession of the restaurant and thereafter initiated a dispossessory action in the State Court of
Fulton County, Georgia (the “Dispossessory Action”). The Debtors opposed the relief sought by
the Landlord based, inter alia, on the Landlord’s failure to comply with certain of its obligations
under the Lease. Pending final adjudication of the issues raised, the Debtors were required to
deposit back-rent into the registry of court and to continue to deposit current rent into the registry
of court every month during the pendency of the Dispossessory Action. As a result, by the end
of September there was approximately $158,000 paid by the Debtors on deposit with the Clerk of
Fulton County State Court. On September 23, 2020, an order was entered in the Dispossessory
Action granting the Landlord’s request for issuance of a writ of possession. A timely appeal from
that order was filed on or about September 30, 2020 and the Debtors sought relief under Chapter
11 shortly thereafter.


                                                - 10 -
Case 20-70718-bem         Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00               Desc Main
                                   Document     Page 11 of 34



                                    ARTICLE III
                            OPERATIONS DURING CHAPTER 11

        Since the Petition Date, the Debtors have conducted their Business as debtors-in-
possession under Sections 1107 and 1108 of the Bankruptcy Code. The following is a description
of significant events that have taken place during the pendency of these Cases.

3.1    Retention of Professionals

       Upon the commencement of the Debtors’ Chapter 11 cases, the Debtors retained the law
firm of Scroggins & Williamson, P.C. to act as their Chapter 11 counsel in connection with the
Cases. Scroggins & Williamson, P.C. has extensive experience representing debtors in complex
Chapter 11 bankruptcy cases.

3.2    Schedules and Statement of Financial Affairs

        On November 6, 2020, the Debtors filed with the Court their schedules and statements
required by Bankruptcy Rule 1007, which were subsequently amended on November 25, 2020.
These schedules and statements provide a detailed analysis of the Debtors’ financial condition on
or about the Petition Date. These documents are available for inspection at the office of the Clerk
of the United States Bankruptcy Court.

3.3    Bar Date

        By Order of the Bankruptcy Court dated February 10, 2021, the Court established 5:00
p.m. (Eastern) on March 31, 2021 for non-governmental units and 5:00 p.m. (Eastern) on April 11,
2021 for governmental units as the last date by which all Creditors and Interest Holders were
required to file proofs of claim or interest or requests for payment of administrative expense claims
under section 503(b)(9) of the Bankruptcy Code or be barred from (i) asserting any claim or interest
against the Debtors, and (ii) voting on, or receiving distributions under, the Plan. Certain
Creditors whose claims were listed in the schedules and not identified as “contingent,” “disputed”
or “unliquidated” may not have been required to file proofs of claim.

                                   ARTICLE IV
                     CLASSIFICATION OF CLAIMS AND INTERESTS

4.1    Introduction

        The following is a summary of the Plan. This overview is qualified in its entirety by
reference to the provisions of the Plan. All Claims and Interests in the Cases are classified in the
Classes below. The Plan provides that holders of Allowed Claims in certain classes will be
entitled to a distribution of cash. Notwithstanding any provision of the Plan, a Claim in a
particular Class is entitled to receive Distributions pursuant to the Plan only to the extent that such

                                                 - 11 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00            Desc Main
                                  Document     Page 12 of 34



Claim is an Allowed Claim in that Class, and only to the extent such Claim has not been paid,
released, or otherwise satisfied prior to the Effective Date.

4.2    Classifications

       The Plan divides all Claims and Interests into the following Classes, which shall be
mutually exclusive.

       Classes of Claims and Interests

       Class 1:       Class 1 shall consist of all Allowed Priority Claims.
       Class 2:       Class 2 shall consist of all Allowed Claims of Gordon Food Service, Inc.
       Class 3:       Class 3 shall consist of all Allowed Tax Claims (Other Than Priority Tax
                      Claims)
       Class 4:       Class 4 shall consist of all Other Allowed Secured Claims.
       Class 5:       Class 5 shall consist of all Allowed Unsecured Claims.
       Class 6:       Class 6 shall consist of all Allowed Equity Interests in VH Restaurant.
       Class 7:       Class 7 shall consist of all Allowed Equity Interests in Restaurant 104.

                               ARTICLE V
          DESCRIPTION OF CLAIMS AND TREATMENT UNDER THE PLAN

        The Classes of Claims and Interests, as well as their treatment and an analysis of whether
they are impaired or unimpaired, are described as follows:

5.1    Unclassified Claims.

      Each Holder of an Allowed Administrative Expense Claim or an Allowed Priority Tax
Claim will receive the treatment set forth in Article 2 of the Plan.


       (a)     Administrative Claims

        Administrative Claims consist primarily of (i) professional fees and expenses incurred
during the administration of the Chapter 11 case and (ii) Post-Petition Trade Claims. Counsel for
the Debtor is holding a retainer in the amount of $25,838.50, which can be applied against its
professional fees. All Allowed Administrative Claims (other than Post-Petition Trade Claims)
shall be paid by the Reorganized Debtor in full on or before the later of the Effective Date of the
Plan or within five days of entry of a Final Order allowing the Claim, unless otherwise agreed
between the Debtors and the Claimant.

       All Allowed Post-Petition Trade Claims shall be paid by the Reorganized Debtor in the
normal course of business in accordance with any agreement or course of dealings between the
Holder of any Allowed Post-Petition Trade Claim and the Debtors. If and to the extent the
Debtors or the Reorganized Debtor disputes all or a portion of any Post-Petition Trade Claim, the
                                               - 12 -
Case 20-70718-bem         Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00                Desc Main
                                   Document     Page 13 of 34



dispute may be resolve in the Bankruptcy Court, or any court of competent jurisdiction, or as
otherwise agreed to by the parties before such Claim becomes an Allowed Post-Petition Trade
Claim.

       (b)     Priority Tax Claims

        Priority Tax Claims consist of all Allowed Priority Tax Claims, including but not limited
to those held by the United States of America, the State of Georgia, or any other appropriate taxing
authorities. Each holder of an Allowed Priority Tax Claim shall be paid in Cash in full on the
Effective Date or as soon thereafter as is reasonably practicable, but in no event later than the end
of five (5) years from the Petition Date. As to any Allowed Priority Tax Claim not paid in full on
the Effective Date, the Holder of such Allowed Priority Tax Claim shall receive on account of
such Allowed Priority Tax Claim regular quarterly installment payments in Cash in accordance
with Section 1129(a)(9)(C) of the Bankruptcy Code through and including the date such Allowed
Priority Tax Claim is paid in full. Holders of Allowed Priority Tax Claims shall receive interest
on account of their Allowed Priority Tax Claims at the Section 6621 Interest Rate; provided,
however, that if the Holder of such Allowed Priority Tax Claim is a city, county or state, such
Holder shall receive interest on account of its Allowed Priority Tax Claim at the applicable
statutory rate under state law. To the extent that any Allowed Priority Tax Claim is allowed after
the Effective Date, it will be paid in full in Cash as soon after allowance as is reasonably practicable
over a period no later than the end of five (5) years from the Petition Date, including interest as
calculated above.

5.2    Unimpaired Classes of Claims and Interests

       The following classes of Claims and Interests are unimpaired; therefore, under 11 U.S.C.
§ 1126(f), they will be conclusively presumed to have accepted the Plan.

       (a)     Class 1 – Allowed Priority Claims

        All Priority Claims are placed in Class 1 under the Plan, which provides that all Allowed
Priority Claims are to be paid on the Effective Date. The Debtor does not anticipate that there
will be any Allowed Priority Claims. Class 1 is unimpaired under the Plan and deemed to accept
the Plan. Accordingly, Holders of Priority Claims in Class 1 are not entitled to vote on the Plan.

       (b)     Class 4- Other Allowed Secured Claims

       All Secured Claims (other than those of Gordon Food) are placed in Class 4 under the Plan,
which provides that all Other Allowed Secured Claims are to be paid on the Effective Date. The
Debtor does not anticipate that there will be any Allowed Secured Claims. Class 4 is unimpaired
by the Plan and deemed to accept the Plan. Accordingly, Holders of Other Allowed Secured
Claims in Class 4 are not entitled to vote on the Plan.



                                                 - 13 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00             Desc Main
                                  Document     Page 14 of 34



       (c)     Class 7- Allowed Equity Interests in Restaurant 104

        Class 7 consists of all Equity Interests in Restaurant 104. As of the Effective Date,
Holders of Equity Interests in Restaurant 104 shall retain their Equity Interests in the Reorganized
Debtor following Confirmation of the Plan in the same percentages as they held in Restaurant 104
prior to the Effective Date. Class 7 is Unimpaired by the Plan. All Holders of Equity Interests
in Class 7 are deemed to have accepted the Plan and, therefore, are not entitled to vote on the Plan

5.3    Impaired Classes of Claims

       (a)     Class 2 – Allowed Claims of Gordon Food Service, Inc.

                All Allowed Claims of Gordon Food are placed in Class 2. By agreement with the
Debtors, the Allowed Claims of Gordon Food totals $97,092.60. On the Effective Date, Gordon
Food shall receive a cash distribution in the amount of $17,450.57. The remaining $79,642.03,
plus interest calculated at 4% per annum and attorneys fees not to exceed $5,000, shall be paid by
weekly installment payments of $1,000/week until such time as the unpaid balance reaches
$11,170.43. If the Reorganized Debtor is not in default at such time, the $11,170.43 shall be
satisfied by application of outstanding rebates and the remaining balance reduced to zero. If the
Reorganized Debtor is in default under the terms hereof, the $11,170.43 remains due and owing
and Gordon Food is entitled to a return of $12,000 in rebates previously paid. The Allowed
Claims of Gordon Food shall be reduced to a promissory note secured by all assets of the Debtors
and shall be executed on or before the Effective Date. Class 2 is impaired under the Plan and is
entitled to vote.

       (b)     Class 3- Allowed Tax Claims, other than Priority Tax Claims

               All Allowed Tax Claims, other than Priority Tax Claims are placed in Class 3.
Each Holder of an Allowed Class 3 Tax Claims shall be paid the principal amount of such Claim,
exclusive of interest accruing on or after the Petition Date, in the same manner and over the same
period of time as Holders of Allowed Priority Tax Claims in accordance with Article II, Section
2.5. To the extent any Allowed Tax Claim is secured, the Holder of such Allowed Tax Claim
shall retain such security in the same collateral and in the same order of priority as existed
immediately prior to the Effective Date.

       (c)     Class 5 – Unsecured Claims

                Class 5 consists of all Allowed Unsecured Claims. Each Holder of an Allowed
Unsecured Claim in Class 5 shall receive Distribution in an amount equal to one hundred percent
(100%) of its Allowed Unsecured Claim (without interest), which shall be paid on or before ninety
(90) days following the Effective Date, or as soon as reasonably practicable thereafter. Class 5 is
Impaired by the Plan. Each Holder of an Allowed Unsecured Claim in Class 5 is entitled to vote
to accept or reject the Plan.


                                               - 14 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00               Desc Main
                                  Document     Page 15 of 34



       (d)     Class 6- Equity Interests in VH Restaurant

               Class 6 consists of all Equity Interests in VH Restaurant. As of the Effective Date,
all Equity Interests in VH Restaurant shall be terminated, cancelled and of no further force or
effect. Holders of Class 6 Equity Interests are not entitled to receive or retain any property under
the Plan on account of their Equity Interests in VH Restaurant. Accordingly, Class 6 Equity
Interest Holders are deemed to have rejected the Plan pursuant to Section 1126(8). Class 6 Equity
Interest Holders are not entitled to vote on the Plan.

                                    ARTICLE VI
                         MEANS FOR EXECUTION OF THE PLAN

6.1    Substantive Consolidation

        As noted above, entry of the Confirmation Order shall constitute the approval, pursuant to
Section 105(a) of the Bankruptcy Code, of the substantive consolidation as of the Effective Date
of VH Restaurant and Restaurant 104 and their Estates for all purposes related to Claims and
distribution of assets under the Plan. Substantive consolidation is an equitable remedy that has
the effect of creating “one common pool of assets, liabilities and a single body of creditors, while
extinguishing the intercorporate liabilities of the consolidated estates.” White v. Creditors Serv.
Corp. (In re Credit Serv. Corp.), 195 B.R. 680, 689 (Bankr. S.D. Ohio 1996); In re Bonham, 229
F.3d 750, 764 (9th Cir. 2000). Its primary purpose is to promote the equitable treatment of all
creditors. Eastgroup Props. v. Southern Motel Assoc., Ltd., 935 F.2d 245, 248 (11th Cir. 1991).
The Plan Proponents strongly believe that substantive consolidation of the Debtors and their
respective bankruptcy estates as proposed under the Plan will reflect the economic reality of the
Debtors’ true operational and financial structure. The applicable legal standard for substantive
consolidation has been well defined by the courts.

        To establish a prima facie case for substantive consolidation, a party must demonstrate that
(i) there is a substantial identity between the entities to be consolidated; and (ii) consolidation is
necessary to avoid some harm or to realize some benefit. Eastgroup Props. v. Southern Motel
Assocs. Ltd., 935 F.2d 245, 249 (11th Cir. 1991). Factors considered by courts to determine
whether substantive consolidation is appropriate include:

               (i) presence or absence of consolidated financial statements;

               (ii) unity of interests and ownership between the various corporate
               entities;

               (iii) existence of parent and inter-corporate guarantees on loans;

               (iv) degree of difficulty in segregating and ascertaining individual
               assets and liabilities;

               (v) existence of transfers of assets without formal observance of
                                                - 15 -
Case 20-70718-bem         Doc 80     Filed 04/09/21 Entered 04/09/21 12:01:00                Desc Main
                                    Document     Page 16 of 34



                corporate formalities;

                (vi) commingling of assets and business functions; and

                (vii) profitability of consolidation at a single physical location.

Id. See also Holywell Corp. v. Bank of New York, 59 B.R. 340, 347 (S.D. Fla. 1986). Once a prima
facie case for substantive consolidation is made, a presumption arises that creditors have not relied
solely upon the credit of individual debtor entities. The burden then shifts to an objecting creditor
to show that: (i) it has relied on the separate credit of one of the entities to be consolidated; and (ii)
it will be prejudiced by substantive consolidation. Eastgroup, 935 F.2d at 249. Even if the
objecting creditor meets this burden, the Court may still order substantive consolidation if the
benefits of such relief heavily outweigh the harm. Id.

        The Plan Proponents believe that substantive consolidation of the Debtors’ separate Estates
is warranted and appropriate in these cases because (i) there is a strong unity of interest between
these Debtors; and (ii) a failure to consolidate the cases might unfairly favor one group of similarly
situated creditors over others. As a practical matter, the Debtors had consolidated their operations
prior to the Petition Date and were functioning as a single entity from a single physical location.

        Based on the foregoing, the Plan Proponents believe that the facts of this case establish a
prima facie case for substantive consolidation under the Eastgroup test. Indeed, the Plan
Proponents believe that substantive consolidation is the only way to deal fairly with creditors of
these Debtors. For these reasons, substantive consolidation is both desirable and necessary.
Substantive consolidation will also facilitate and expedite the administration of the Debtors’
Estates by eliminating duplicative or inconsistent efforts on the part of the various estates with
respect to claims administration and asset recovery.

6.2     Funding for the Plan

        The Allowed Administrative Expense Claims of the Debtors’ Chapter 11 counsel will be
paid (i) out of the pre-petition retainer currently held by counsel, (ii) from cash on hand as of the
Effective Date, and/or (iii) from proceeds of a loan made by a non-debtor affiliate to the
Reorganized Debtor. All other Allowed Administrative Expense Claims will be paid in full on
the Effective Date from cash generated from the operations of the Debtors and the Reorganized
Debtor.

6.3     Post-Confirmation Management and Ownership

        Following confirmation of the Plan, Jeffrey R. Landau will serve as the manager of the
Reorganized Debtor. Mr. Landau will not receive compensation from the Reorganized Debtor
during the first twelve months following the Effective Date. After such twelve-month period, Mr.
Landau’s compensation may be adjusted in accordance with market rates. As of the Effective
Date, all Equity Interests in VH Restaurant shall be terminated, cancelled and of no further force
or effect and Holders of Equity Interests in VH Restaurant shall not receive or retain any property

                                                  - 16 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00             Desc Main
                                  Document     Page 17 of 34



under the Plan on account of their Equity Interests in VH Restaurant. As of the Effective Date,
Holders of Equity Interests in Restaurant 104 shall retain their Equity Interests in the Reorganized
Debtor following Confirmation of the Plan in the same percentages as they held in Restaurant 104
prior to the Effective Date.

                                  ARTICLE VII
                        PRESERVATION OF RIGHTS OF ACTION

7.1    Causes of Action

        Except as otherwise expressly provided in the Plan, any rights or causes of action accruing
to or held by the Debtors or their Estates, including, without limitation, any rights or causes of
action under Section 544 through 550, inclusive of the Bankruptcy Code or any other statute or
legal theory shall remain assets of, and vest in, the Reorganized Debtor. The Reorganized Debtor
may pursue those rights of action, as it deems to be appropriate and in the best interest of the
Reorganized Debtor. It is uncertain whether the potential preference claim listed in the Debtors’
Statement of Financial Affairs will yield any material recovery to the Estates. The Debtors
believes that many of the payments listed may qualify for one or more of the recognized preference
defenses.

7.2    Preservation of Rights of Action

        All Avoidance Actions shall survive confirmation, and the assertion of Avoidance Actions
shall not be barred or limited by any estoppel, whether judicial, equitable or otherwise.

7.3    Procedures for Resolving Disputed Claims

        Notwithstanding any other provisions of the Plan, no payment or distribution shall be made
on account of a Disputed Claim until such Claim becomes an Allowed Claim. In lieu of
distributions under the Plan to holders of Disputed Claims, a Disputed Claims reserve shall be
maintained by the Reorganized Debtor for payment of any Disputed Claim which becomes an
Allowed Claim. Distributions on account of any Disputed Claim that has become an Allowed
Claim shall be made as soon as is reasonably practicable.

        Subsequent to the Effective Date, the Reorganized Debtor shall have the authority to settle
and resolve any Disputed Claim that was originally asserted in an amount less than twenty-five
thousand dollars ($25,000) upon such terms and conditions as the Reorganized Debtor deems
appropriate and in the best interests of the Estate. Any such compromise and settlement shall be
deemed final and binding upon all parties in interest in the Cases. The Reorganized Debtor shall
be released from any obligation to provide notice to or file and serve pleadings upon any such
parties in interest, and shall be released from any requirement to obtain Court approval, in
connection with compromising these claims.

       With respect to any Disputed Claim that was originally asserted in an amount that equals
or exceeds twenty-five thousand dollars ($25,000), the Reorganized Debtor shall have the
                                               - 17 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00             Desc Main
                                  Document     Page 18 of 34



authority to compromise and settle any such Claim on such terms as the Reorganized Debtor deems
appropriate and in the best interests of the Estate, subject to providing Designated Notice of any
such proposed compromise and a reasonable opportunity to object thereto. If a party in interest
files a written objection with the Court in the Cases with respect to any proposed compromise of
any Disputed Claim, and serves a copy of said objection upon the Reorganized Debtor and its
counsel within 10 days from the service of Designated Notice of the proposed compromise, then
a hearing shall be scheduled with respect to said objection. If no such objection is timely filed
and served, the Reorganized Debtor is authorized to compromise and resolve such Disputed Claim
without further authorization. The Reorganized Debtor may file motions which seek to
compromise more than one Claim.

                                     ARTICLE VIII
                                 EXECUTORY CONTRACTS

8.1    Assumption of Lease with Landlord

        VH Restaurant and the Landlord are parties to a Lease for space in which the Debtors
operate a Hudson Grille restaurant and sports bar. As of the Effective Date, the Lease shall be
deemed assumed and assigned to the Reorganized Debtor pursuant to sections 105, 365 and 1123
of the Bankruptcy Code. According to the Debtors’ books and records, the payments and other
obligations owed by VH Restaurant under the Lease which have become due and owing have been
paid or performed in the ordinary course of business or have been funded into an escrow account
being held by Calloway Title and Escrow. Upon assumption of the Lease, the Debtors propose
to pay the Landlord the $167,829.60 (plus interest, if any) held in escrow in full and final
satisfaction of any and all amounts required to cure defaults under the Lease. Any dispute as to
the calculation of amounts required to cure defaults under the Lease shall be heard and determined
by the Court at the hearing to consider confirmation of the Plan. Assumption of the Lease is a
condition precedent to confirmation of the Plan.

8.2    All Other Executory Contracts and Unexpired Leases

         Except as provided in Section 8.1 above, or as otherwise expressly provided in this Plan,
any and all executory contracts and unexpired leases of the Debtors not expressly assumed prior
to the Effective Date or not the subject of a pending motion to assume on the Effective Date shall
be deemed rejected upon the Effective Date. For the avoidance of doubt, the Lease is not subject
to rejection by this provision. Additionally, notwithstanding anything to the contrary herein, all
insurance policies in force as of the Effective Date shall remain in effect following the Effective
Date unless and until rejected by separate motion and/or terminated in accordance with their terms.
Claims arising from the rejection of any executory contracts or unexpired leases under this Plan
shall be filed within thirty (30) days following the Confirmation Date and shall be treated as Class
5 Claims. Any person seeking to assert such a Claim who fails to file a proof of claim within this
thirty (30) day period shall be deemed to have waived said Claim, and it shall be forever barred.



                                               - 18 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00             Desc Main
                                  Document     Page 19 of 34



                                    ARTICLE IX
                        DISTRIBUTION TO HOLDERS OF CLAIMS

9.1    Address for Distributions

        All Cash payments required to be made under the Plan will be sent to Holders of Claims at
the addresses listed in the Debtors’ schedules or stated in any Proof of Claim filed by a Holder of
a Claim or to such other address as the Holder of a Claim shall provide in writing to the
Reorganized Debtor. The proceeds of any payment properly sent to the Creditor but returned
because of unknown or insufficient address, and the proceeds of any check not cashed within
ninety (90) days of sending will become property of the Reorganized Debtor and the rights of the
original payee shall be extinguished. Return of mail by the United States Post Office as
“undeliverable and without forwarding address” shall be conclusive evidence of an attempt to
deliver to the address shown.

9.2    Rounding

      Whenever any payment of a fraction of a cent would otherwise be called for, the actual
payment shall reflect a rounding of such fraction down to the nearest whole cent.

9.3    No Interest on Claims

        Except as provided in a Final Order entered in this Case, (a) no holder of any Unsecured
Claim (except Priority Tax Claims) shall be entitled to interest accruing on or after the Petition
Date on such Claim, and (b) interest shall not accrue or be paid upon any Disputed Claim with
respect to the period from the Petition Date to the date a final Distribution is made thereon if and
after such Disputed Claim, or any part thereof, becomes an Allowed Claim.

                               ARTICLE X
              CONDITIONS PRECEDENT TO EFFECTIVENESS OF PLAN

       The Effective Date will not occur and the Plan will not be consummated until each of the
following conditions have been satisfied, provided that the Debtors may agree to waive any one or
more of the following conditions:

10.1   Confirmation Order Must Be Entered

        The Confirmation Order must have been signed by the Bankruptcy Court and duly entered
on the docket for the Cases by the clerk of the Bankruptcy Court in form and substance acceptable
to the Debtors.




                                               - 19 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00            Desc Main
                                  Document     Page 20 of 34



10.2   Confirmation Order Must Not Be Stayed, Reversed, Modified or Amended

        There must not be any stay in effect with respect to the Confirmation Order, and the
Confirmation Order must not have been reversed, modified or amended in any material respects
prior to the Effective Date without the written consent of the Debtors.

10.3   Provisions of the Confirmation Order

       Among other things, the Confirmation Order must:

        (a)     Authorize and direct the Reorganized Debtor to take, or cause to be taken, all such
actions as are necessary to enable the Reorganized Debtor to implement the provisions of the Plan;

       (b)     Authorize and direct the Reorganized Debtor to perform its obligations under the
Plan, and to take all actions and execute all documents and instruments reasonably necessary to
consummate the transactions contemplated by the Plan;

        (c)     Provide that no holder of a Claim, Lien or Interest will be permitted to execute
against or receive Distributions from the Debtors except in accordance with the express provisions
of the Plan.

10.4   Confirmation Order Must be Final

       The Confirmation Order shall have become a Final Order.

10.5   Order Authorizing Assumption of Lease Must be Entered

       An order authorizing assumption of the Lease must have been signed by the Bankruptcy
Court and duly entered on the docket for the Cases by the clerk of the Bankruptcy Court in form
and substance acceptable to the Debtors.

                               ARTICLE XI
            VOTING ON THE PLAN AND THE CONFIRMATION PROCESS

11.1   Classes Entitled to Vote

        Only a Holder of an Allowed Claim or Allowed Interest classified in an Impaired Class is
entitled to vote on the Plan. Under Section 1124 of the Bankruptcy Code, a Class of Claims or
Interests is “impaired” by the Plan if the legal, equitable or contractual rights attaching to the
Claims or Interests of that Class are modified. Modification for purposes of determining
impairment, however, does not include the curing of defaults and the reinstating of maturity.

       In order to have an Allowed Claim, a Claimant must have (1) timely filed a Proof of Claim
or (2) been listed in the Schedules as having a Claim that is not contingent, unliquidated or
disputed. If such a Claim was scheduled as contingent, unliquidated or disputed, and if Claimant
                                               - 20 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00             Desc Main
                                  Document     Page 21 of 34



did not file proof of such Claim by the Bar Date or after the Bar Date with leave of the Bankruptcy
Court, or if such Claim is the subject of an objection, Claimant does not have an allowed Claim,
cannot vote, and will not participate in any Distributions under the Plan until such time as the
Claim becomes an Allowed Claim.

       The Claims and Interests of the Debtors are divided by the Plan into Classes 1 through 5.
The Claims or Interests in Classes 1, 3 and 5 are unimpaired. Consequently, the Holders of such
Claims are conclusively presumed to have accepted the Plan and will not be entitled to vote on the
Plan. The Claims in Classes 2 and 4 are impaired and may vote on the Plan.

11.2   Voting Instructions

        Each Holder of an Allowed Claim or Interest in a voting Class may cast its vote
electronically pursuant to the Court’s electronic filing system or may vote to accept or reject the
Plan by completing, dating, signing and returning the Ballot accompanying this Disclosure
Statement to:

               Clerk, United States Bankruptcy Court
               Northern District of Georgia
               75 Ted Turner Drive, SW
               Suite 1340
               Atlanta, GA 30303

With a copy to:

               Ashley Reynolds Ray, Esq.
               Scroggins & Williamson, P.C.
               4401 Northside Parkway
               Suite 450
               Atlanta, Georgia 30327

        Any Ballot received which does not indicate either an acceptance or rejection of the Plan
shall be deemed to constitute an acceptance of the Plan. Ballots submitted by facsimile will not
be accepted. Only originally signed Ballots will be counted. A Ballot shall not constitute a
Proof of Claim or Proof of Interest or an amendment to a Proof of Claim or Proof of Interest.

       If a Creditor has a Claim in more than one Class under the Plan, that Creditor should receive
a separate Ballot for each such claim. If any Claimant needs additional Ballots, or believes it has
a Claim that should be placed in Class 2 or 4 and did not receive a Ballot, please contact the
Debtors’ counsel, Ashley R. Ray, at the address set forth above, sufficiently in advance of the
Voting Deadline to obtain the Ballot and return the Ballot before the Voting Deadline.




                                               - 21 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00              Desc Main
                                  Document     Page 22 of 34



11.3   Requirements of Confirmation

         The Bankruptcy Court will confirm the Plan only if it determines that all of the
requirements of the Bankruptcy Code have been met. The Bankruptcy Code requires, among
other things, that (i) the Plan be accepted by at least one impaired Class, (ii) the Bankruptcy Court
make a determination that the Plan is in the “best interests” of all Holders of Claims and Interests
(that is, dissenting Creditors and Interest Holders will receive at least as much under the Plan as
they would receive in a liquidation under Chapter 7 of the Bankruptcy Code), (iii) the Bankruptcy
Court make a determination that the Plan is feasible, and (iv) the Plan has classified Claims and
Interests in a permissible manner. In order to confirm the Plan, the Bankruptcy Court must find
that all of these and certain other requirements have been met. Thus, even if the requisite vote is
achieved for each impaired Class, the Bankruptcy Court must make independent findings
regarding the Plan’s conformity with these requirements of the Bankruptcy Code before it may
confirm the Plan. Additionally, if the requisite vote will not be achieved for each impaired Class,
the Bankruptcy Court must also make independent findings regarding the Plan’s conformity with
the requirements of Section 1129(b) of the Bankruptcy Code. The various statutory requirements
are discussed below.

11.4   Acceptance by at Least One Impaired Class

         In order for the Plan to be confirmed, the Plan must be accepted by at least one impaired
Class that is entitled to vote on the Plan. A Class of Impaired Claims will have accepted the Plan
if at least two-thirds in amount and more than one-half in number of the Claims actually voting in
the Class have accepted it.

11.5   Best Interests Test

        The Plan cannot be confirmed unless the Bankruptcy Court determines that the Plan is in
the “best interests” of the Debtors’ Creditors and Interest Holders. The Plan will be deemed to
have satisfied the “best interests” test if the Plan provides to each dissenting or nonvoting member
of each impaired Class a recovery that has a value that is at least equal to the distribution which
such member would receive if the assets of the Debtors were liquidated on the Effective Date in a
hypothetical case under Chapter 7 of the Bankruptcy Code by a Chapter 7 trustee. If all members
of an impaired Class of Claims or Equity Interest Holders vote to accept the Plan, the “best
interests” test does not apply with respect to that Class.

        In applying the “best interests” test, the Bankruptcy Court would ascertain the hypothetical
recoveries in a Chapter 7 liquidation to the Debtors’ Creditors and Interest Holders. These
hypothetical Chapter 7 liquidation recoveries would then be compared with the distributions
offered to each impaired Class of Claims or Interests under the Plan in order to determine if the
Plan satisfies the “best interests” test.

       In applying the “best interests” test, it is likely that Claims and Interests in the Chapter 7
case would not be classified in the same manner that such Claims and Interests are classified under
the Plan and the assets and liabilities of the two Debtors would not be substantively consolidated
                                                - 22 -
Case 20-70718-bem         Doc 80     Filed 04/09/21 Entered 04/09/21 12:01:00                Desc Main
                                    Document     Page 23 of 34



as proposed under the Plan. In the absence of a contrary determination by the Bankruptcy Court,
all pre-bankruptcy Unsecured Claims which have the same rights upon liquidation would be
treated as one Class for the purposes of determining the potential distribution of the liquidation
proceeds resulting from the Debtors’ Chapter 7 cases. The distributions from the liquidation
proceeds would be calculated ratably according to the amount of the Claim held by each Creditor
in each separate Case. The Debtors believe that the most likely outcome of liquidation
proceedings under Chapter 7 would be the application of the rule of absolute priority of
distributions. Under that rule, no junior Creditor receives any distribution until the Allowed
Claims of all senior Creditors are paid in full, and no Equity Interest Holder receives any
distribution until the Allowed Claims of all Creditors are paid in full.

        As discussed in more detail in Article XVII of this Disclosure Statement, the Debtors’
analysis indicates that confirmation of the Plan will provide each Creditor and Interest Holder
holding a Claim or Interest in an impaired Class with a recovery that is at least equal to the recovery
that such Creditor or Interest Holder would receive pursuant to a liquidation and distribution of
the Assets under Chapter 7 of the Bankruptcy Code.

11.6    Feasibility of the Plan

         In order for the Plan to be confirmed, the Bankruptcy Court must determine that the Plan
is feasible; that is, as a practical matter, that the Debtors will be able to meet their obligations under
the Plan on a timely basis and according to its terms. The Debtors believe that the Plan is feasible.

11.7    Classification of Claims

       The Debtors believe that the Plan meets the classification requirements of the Bankruptcy
Code, which require that a Plan of Reorganization place each Claim or Interest in a Class with
other Claims or Interests which are “substantially similar.”

11.8    Additional Requirements of Section 1129(b) of the Bankruptcy Code

        In the event the Plan does not satisfy the requirements of Section 1129(a) of the Bankruptcy
Code, the Debtors will seek confirmation of the Plan pursuant to the so-called “cramdown”
provisions of Section 1129(b) of the Bankruptcy Code. Pursuant to Section 1129(b), the
Bankruptcy Court must determine whether the Plan is fair and equitable and does not discriminate
unfairly against each impaired Class of Claims or Interests that has not accepted the Plan. The
Plan will not discriminate unfairly if no Class receives more than it is legally entitled to receive
for its Claims. “Fair and equitable” has different meanings for Secured Claims, Unsecured
Claims and Equity Interests.

       With respect to a Secured Claim, “fair and equitable” means either (i) the impaired Secured
Creditor retains its liens to the extent of its Allowed Secured Claim and receives deferred Cash
payments at least equal to the allowed amount of its Claim with a present value as of the Effective
Date of the Plan at least equal to the value of its interest in the property securing its liens, (ii) if
property subject to the lien of the impaired Secured Creditor is sold free and clear of its lien, the
                                                  - 23 -
Case 20-70718-bem         Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00               Desc Main
                                   Document     Page 24 of 34



impaired Secured Creditor receives a lien attaching to the proceeds of the sale, or (iii) the impaired
Secured Creditor realizes the “indubitable equivalent” of its Claim under the Plan. Under certain
circumstances, a Secured Creditor is entitled under Section 1111(b) of the Bankruptcy Code to
elect to have its entire Claim, including any deficiency, treated as a Secured Claim.

       With respect to an Unsecured Claim, “fair and equitable” means either (i) the impaired
Unsecured Creditor receives property of a value equal to the amount of its Allowed Claim, or (ii)
the Holders of Claims or Interests that are junior to the Claims of the dissenting Class will not
receive any property under the Plan.

         With respect to a Class of Equity Interests, “fair and equitable” means either (i) each Holder
of an Interest of such Class receives or retains on account of such Interest property with a value
equal to the greater of the allowed amount of any fixed liquidation preference to which such Holder
is entitled, any fixed redemption price to which such Holder is entitled or the value of such Interest,
or (ii) the Holder of any Interest that is junior to the Interests of such Class will not receive or
retain any property on account of such junior Interest.

        The Debtors believe the Plan meets the fair and equitable test with respect to each Holder
of an impaired Claim or Interest.

11.9   Objections to Confirmation

        As will be set forth in the Order Approving Disclosure Statement and Notice of
Confirmation Hearing, any objections to confirmation of the Plan must be in writing, must set forth
the objector’s standing to assert any such objection, and must be filed with the Bankruptcy Court
and served on counsel for the Debtors. The Order Approving Disclosure Statement and Notice
of Confirmation of Hearing will contain all relevant procedures relating to the submission of
objections to confirmation and should be reviewed in its entirety by any party who has an objection
to confirmation.

11.10 Confirmation of Plan Without Acceptance of All Impaired Classes

        Even if one or more impaired Classes do not vote to accept the Plan, the Bankruptcy Court
may, pursuant to Section 1129(b) of the Bankruptcy Code, confirm the Plan without the acceptance
of all impaired Classes. Confirmation under Section 1129(b) requires that the Plan be fair and
equitable with respect to each impaired Class of Claims that has not accepted the Plan. The Plan
proponents reserve their right to seek Confirmation of the Plan under Section 1129(b) if one or
more Classes of Impaired Claims does not accept or is deemed not to have accepted the Plan.

11.11 Hearing on Confirmation of the Plan

       Section 1128 of the Bankruptcy Code requires the Bankruptcy Court, after notice, to hold
a hearing on confirmation of the Plan. At that time, the Debtors will present the results of the
vote by each impaired Class of Creditors entitled to vote in favor of or in opposition to the Plan.
The Bankruptcy Court will consider whether the requirements for confirmation of the Plan under
                                                 - 24 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00               Desc Main
                                  Document     Page 25 of 34



the Bankruptcy Code have been satisfied, as well as any objections to the Plan that are timely filed.
Any Creditor may object to the confirmation of the Plan, regardless of whether it is entitled to vote
on the Plan.

                                   ARTICLE XII
                          MODIFICATIONS AND AMENDMENTS

        The Debtors reserve the right to alter, amend or modify the Plan as contemplated by Section
1127 of the Bankruptcy Code. The Plan may be modified, before or after Confirmation, without
notice or hearing, or on such notice and hearing as the Court deems appropriate, if the Court finds
that the proposed modification does not materially and adversely affect the rights of any parties in
interest which have not had notice and an opportunity to be heard with regard to the proposed
modification. Without limiting the foregoing, the Plan otherwise may be modified after notice
and hearing. In the event of any modification at or before Confirmation, any votes in favor of the
Plan shall be deemed to be votes in favor of the Plan as modified, unless the Court finds that the
proposed modification materially and adversely affects the rights of the parties in interest that cast
said votes.

                                        ARTICLE XIII
                                     TAX CONSEQUENCES

        Tax consequences resulting from confirmation of the Plan can vary greatly among the
various Classes of Creditors and Holders of Interests, or within each Class. Significant tax
consequences may occur as a result of confirmation of the Plan under the United States Internal
Revenue Code and pursuant to state, local, and foreign tax statutes. Because of the various tax
issues involved, the differences in the nature of the Claims of various Creditors, the taxpayer status
and methods of accounting and prior actions taken by Creditors with respect to their Claims as
well as the possibility that events subsequent to the date hereof could change the tax consequences,
this discussion is intended to be general in nature only. No specific tax consequences to any
Creditor or Holder of an Interest are represented, implied or warranted. Each Holder of a Claim
or Interest should seek professional tax advice, including the evaluation of recently enacted or
pending legislation, because recent changes in taxation may be complex and lack authoritative
interpretation.

      THE PROPONENTS ASSUMES NO RESPONSIBILITY FOR THE TAX EFFECT
THAT CONSUMMATION OF THE PLAN WILL HAVE ON ANY GIVEN HOLDER OF A
CLAIM OR INTEREST. HOLDERS OF CLAIMS OR INTERESTS ARE STRONGLY
URGED TO CONSULT THEIR OWN TAX ADVISORS CONCERNING THE FEDERAL,
STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE PLAN TO THEIR
INDIVIDUAL SITUATION.

        The receipt by a Creditor or Interest Holder of cash or property in full or partial payment
of its Claim or Interest may be a taxable event. To the extent that a portion of the cash or the fair
market value of any property received is attributable to accrued and unpaid interest on a Claim

                                                - 25 -
Case 20-70718-bem       Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00               Desc Main
                                 Document     Page 26 of 34



being paid, a Creditor may recognize interest income. A Creditor or Interest Holder may also
recognize gain or loss equal to the difference between the sum of the amount of cash received and
the adjusted basis in the Claim or Interest for which the Holder receives amounts under the Plan.
Such gain or loss may be treated as ordinary or capital depending upon whether the Claim or
Interest is a capital asset.

                                   ARTICLE XIV
                             RETENTION OF JURISDICTION

       The Bankruptcy Court shall retain jurisdiction, notwithstanding entry of the Confirmation
Order and notwithstanding the occurrence of the Effective Date of the Plan, for the following
purposes:

       (a)    to enforce all causes of action which exist on behalf of the Debtors pursuant to the
              provisions of this Plan or applicable law;

       (b)    to enter orders and injunctions and restraints to enforce the provisions of the Plan;

       (c)    to determine claims asserted under Section 507(a)(2) of the Bankruptcy Code,
              including claims for compensation and reimbursement of expenses accruing prior
              to the Confirmation Date;

       (d)    to determine any Disputed Claims or disputes concerning the validity of or the
              market value of any collateral underlying any Secured Claim;

       (e)    to enter orders regarding interpretation of the Plan, or any document created in
              connection with the Plan, or any disputes with respect thereto;

       (f)    to conduct hearings and to enter orders modifying the Plan as provided herein or in
              the Bankruptcy Code;

       (g)    to determine any and all applications, claims, adversary proceedings, and contested
              or litigated matters pending on the Confirmation Date;

       (h)    to determine any applications for rejection or assumption of executory contracts or
              leases, and to determine Claims resulting from rejection of executory contracts and
              leases;

       (i)    to allow or disallow, and estimate, liquidate, or determine any Claims against the
              Debtors, including tax claims, but excluding any Claims deemed Allowed by this
              Plan, and to enter or enforce any order requiring the filing of any such Claim before
              a particular date; and

       (j)    to enter orders required for the administration of the Plan, including, but not limited
              to:
                                               - 26 -
Case 20-70718-bem         Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00                 Desc Main
                                   Document     Page 27 of 34




                i.      resolution of disputes pertaining to the amounts of payments under the Plan
                        to Claimants;

                ii.     conducting post-confirmation valuation hearings as required by the Plan or
                        authorized by the Bankruptcy Code; and

                iii.    exercising jurisdiction over any other matter provided for or consistent with
                        the provisions of Chapter 11 of the Bankruptcy Code.

                                           ARTICLE XV
                                           INJUNCTION

        The Confirmation Order shall, on the Effective Date, operate as an injunction against any
act against the Estate or the assets of the Estate to initiate, prosecute, enforce, liquidate, collect or
otherwise assert any Claim against the Estate or the assets of the Estate, except as provided in the
Plan. Any act taken in violation of this injunction shall be null and void. On and after the
Confirmation Date, the provisions of the Plan shall be binding upon the Debtors, the Reorganized
Debtor, the Estate, all holders of Claims, all holders of Interests and all other parties in interest in
the Debtors’ Cases, in each case whether or not such entities are impaired and whether or not such
entities have accepted the Plan.

                                        ARTICLE XVI
                                  LIMITATION OF LIABILITY

     ARTICLE XIII OF THE PLAN CONTAINS CERTAIN PROVISIONS,
DESCRIBED BELOW, WHICH, AMONG OTHER THINGS: (A) ENJOIN CREDITORS
HOLDING CLAIMS AGAINST THE DEBTORS FROM COMMENCING OR
CONTINUING ANY ACTION OR PROCEEDING ASSERTING SUCH CLAIMS
AGAINST THE REORGANIZED DEBTOR, THE DEBTORS, OR THEIR ESTATES
OTHER THAN TO ENFORCE RIGHTS UNDER THE PLAN; (B) EXCULPATE AND
RELEASE THE DEBTORS, THEIR OFFICERS AND PROFESSIONALS FROM
LIABILITY FOR ACTS OR OMISSIONS IN CONNECTION WITH THE DEBTORS,
THE DEBTORS’ PROPERTY, THE DEBTORS’ BUSINESS, THE CASE OR THE PLAN,
OTHER THAN ARISING FROM FRAUD, WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE.

16.1       General Injunction.

     PURSUANT TO SECTIONS 105, 1123, 1129 AND 1141 OF THE BANKRUPTCY
CODE, IN ORDER TO PRESERVE AND IMPLEMENT THE VARIOUS
TRANSACTIONS CONTEMPLATED BY AND PROVIDED FOR IN THE PLAN, AS OF
THE EFFECTIVE DATE AND THROUGH THE CONSUMMATION DATE, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR IN THE CONFIRMATION

                                                  - 27 -
Case 20-70718-bem     Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00   Desc Main
                               Document     Page 28 of 34



ORDER, ALL PERSONS OR ENTITIES THAT HAVE HELD, CURRENTLY HOLD OR
MAY HOLD A CLAIM, DEBT, OR LIABILITY AGAINST THE DEBTORS, THE
ESTATES OR ANY OF THEIR RESPECTIVE PROPERTY, ARE AND SHALL BE
ENJOINED AND BARRED TO THE FULLEST EXTENT PERMITTED BY LAW FROM
TAKING ANY OF THE FOLLOWING ACTIONS ON ACCOUNT OF ANY SUCH
CLAIMS, DEBTS, OR LIABILITIES, OTHER THAN ACTIONS BROUGHT TO
ENFORCE ANY RIGHTS OR OBLIGATIONS UNDER THE PLAN OR THE PLAN
DOCUMENTS: (A) COMMENCING OR CONTINUING IN ANY MANNER ANY
ACTION OR OTHER PROCEEDING AGAINST THE REORGANIZED DEBTOR, THE
DEBTORS, THEIR ESTATES, OR THEIR RESPECTIVE PROPERTY; (B) ENFORCING,
ATTACHING, COLLECTING OR RECOVERING IN ANY MANNER ANY JUDGMENT,
AWARD, DECREE OR ORDER AGAINST THE REORGANIZED DEBTOR, THE
DEBTORS, THEIR ESTATES, OR THEIR RESPECTIVE PROPERTY; (C) CREATING,
PERFECTING OR ENFORCING ANY LIEN OR ENCUMBRANCE AGAINST THE
REORGANIZED DEBTOR, THE DEBTORS, THEIR ESTATES, OR THEIR
RESPECTIVE PROPERTY; (D) ASSERTING A SETOFF, RIGHT OF SUBROGATION
OR RECOUPMENT OF ANY KIND AGAINST ANY DEBT, LIABILITY OR
OBLIGATION DUE TO THE REORGANIZED DEBTOR, THE DEBTORS, THEIR
ESTATES, OR THEIR RESPECTIVE PROPERTY; (E) COMMENCING OR
CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY ACTION THAT DOES NOT
COMPLY WITH OR IS INCONSISTENT WITH THE PROVISIONS OF THE PLAN OR
THE CONFIRMATION ORDER; OR (F) INTERFERING WITH OR IN ANY MANNER
WHATSOEVER DISTURBING THE RIGHTS AND REMEDIES OF THE
REORGANIZED DEBTOR, THE DEBTORS, THEIR ESTATES, OR THEIR
RESPECTIVE PROPERTY UNDER THE PLAN AND THE PLAN DOCUMENTS AND
THE OTHER DOCUMENTS EXECUTED IN CONNECTION THEREWITH. THIS
GENERAL INJUNCTION PROVISION IS AN INTEGRAL PART OF THE PLAN AND IS
ESSENTIAL TO ITS IMPLEMENTATION. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE PROVISIONS OF § 13.1 OF THE PLAN SHALL
NOT RELEASE, OR BE DEEMED A RELEASE OF, ANY OF THE CAUSES OF ACTION.

16.2   Exculpation from Liability.

     THE DEBTORS, THEIR CURRENT OFFICERS, AND THEIR PROFESSIONALS
(ACTING IN SUCH CAPACITY), (COLLECTIVELY, THE “EXCULPATED PARTIES”)
SHALL NEITHER HAVE NOR INCUR ANY LIABILITY WHATSOEVER TO ANY
PERSON OR ENTITY FOR ANY ACT TAKEN OR OMITTED TO BE TAKEN IN GOOD
FAITH IN CONNECTION WITH OR RELATED TO THE FORMULATION,
PREPARATION, DISSEMINATION, OR CONFIRMATION OF THE PLAN, THE
DISCLOSURE STATEMENT, ANY PLAN DOCUMENT, OR ANY CONTRACT,
INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT CREATED OR
ENTERED INTO, OR ANY OTHER ACT TAKEN OR OMITTED TO BE TAKEN, IN
CONNECTION WITH THE PLAN OR THE CASE, IN EACH CASE FOR THE PERIOD
ON AND AFTER THE PETITION DATE AND THROUGH THE EFFECTIVE DATE;
PROVIDED, HOWEVER, THAT THIS EXCULPATION FROM LIABILITY PROVISION
                                         - 28 -
Case 20-70718-bem      Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00   Desc Main
                                Document     Page 29 of 34



SHALL NOT BE APPLICABLE TO ANY LIABILITY FOUND BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM FRAUD OR THE
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF ANY SUCH PARTY. THE
RIGHTS GRANTED UNDER § 13.2 OF THE PLAN ARE CUMULATIVE WITH (AND
NOT RESTRICTIVE OF) ANY AND ALL RIGHTS, REMEDIES, AND BENEFITS THAT
THE EXCULPATED PARTIES HAVE OR OBTAIN PURSUANT TO ANY PROVISION
OF THE BANKRUPTCY CODE OR OTHER APPLICABLE LAW. IN FURTHERANCE
OF THE FOREGOING, THE EXCULPATED PARTIES SHALL HAVE THE FULLEST
PROTECTION AFFORDED UNDER SECTION 1125(E) OF THE BANKRUPTCY CODE
AND ALL APPLICABLE LAW FROM LIABILITY FOR VIOLATION OF ANY
APPLICABLE LAW, RULE OR REGULATION GOVERNING THE SOLICITATION OF
ACCEPTANCE OR REJECTION OF A PLAN OR THE OFFER, ISSUANCE, SALE OR
PURCHASE OF SECURITIES. THIS EXCULPATION FROM LIABILITY PROVISION
IS AN INTEGRAL PART OF THE PLAN AND IS ESSENTIAL TO ITS
IMPLEMENTATION.    NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE PROVISIONS OF § 13.2 OF THE PLAN SHALL NOT
RELEASE, OR BE DEEMED A RELEASE OF, ANY OF THE CAUSES OF ACTION.

16.3   Release of Exculpated Parties.

     ON THE EFFECTIVE DATE, THE EXCULPATED PARTIES SHALL BE
UNCONDITIONALLY AND ARE HEREBY DEEMED TO BE UNCONDITIONALLY
RELEASED FROM ANY AND ALL CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS,
DAMAGES, LOSSES, RIGHTS, REMEDIES, CAUSES OF ACTION, CHARGES, COSTS,
DEBTS, INDEBTEDNESS, OR LIABILITIES WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, EXISTING OR HEREAFTER ARISING,
IN LAW, EQUITY OR OTHERWISE, BASED IN WHOLE OR IN PART UPON ANY ACT
OR OMISSION, TRANSACTION, EVENT OR OTHER OCCURRENCE TAKING
PLACE BETWEEN THE PETITION DATE AND THE EFFECTIVE DATE, WHICH IS
IN ANY WAY RELATING TO THE DEBTORS, THE CASE, ANY PROPERTY OF THE
DEBTORS, THE BUSINESS OR OPERATIONS OF THE DEBTORS, ANY PLAN
DOCUMENTS, THE PLAN, OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREBY; PROVIDED, HOWEVER, THAT THIS RELEASE PROVISION SHALL NOT
BE APPLICABLE TO ANY LIABILITY FOUND BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM FRAUD OR THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF ANY SUCH EXCULPATED PARTY.
THE CONFIRMATION ORDER SHALL ENJOIN THE PROSECUTION BY ANY
PERSON OR ENTITY, WHETHER DIRECTLY, DERIVATIVELY OR OTHERWISE, OF
ANY CLAIM, OBLIGATION, SUIT, JUDGMENT, DAMAGE, LOSS, RIGHT, REMEDY,
CAUSE OF ACTION, CHARGE, COST, DEBT, INDEBTEDNESS, OR LIABILITY
WHICH AROSE OR ACCRUED DURING SUCH PERIOD OR WAS OR COULD HAVE
BEEN ASSERTED AGAINST ANY OF THE EXCULPATED PARTIES, EXCEPT AS
OTHERWISE PROVIDED IN THE PLAN OR IN THE CONFIRMATION ORDER.
EACH OF THE EXCULPATED PARTIES SHALL HAVE THE RIGHT TO
INDEPENDENTLY SEEK ENFORCEMENT OF THIS RELEASE PROVISION. THIS
                                          - 29 -
Case 20-70718-bem         Doc 80     Filed 04/09/21 Entered 04/09/21 12:01:00                Desc Main
                                    Document     Page 30 of 34



RELEASE PROVISION IS AN INTEGRAL PART OF THE PLAN AND IS ESSENTIAL
TO ITS IMPLEMENTATION.      NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE PROVISIONS OF § 13.3 OF THE PLAN
SHALL NOT RELEASE, OR BE DEEMED A RELEASE OF, ANY OF THE CAUSES OF
ACTION.

16.4    Barton Doctrine.

         The “Barton Doctrine,” e.g. Barton v. Barbour, 104 U.S. 126, 26 L.Ed. 672 (1881)
(Supreme Court held that a trustee cannot be sued without leave of the bankruptcy court), which
prohibits a party from suing either a trustee, the officers of a debtor in possession, or their attorneys,
in a non-appointing court for acts done in their official capacity, shall pertain to the provisions of
this Article XIII, and shall stand as one of the bases for enforcement of the provisions herein. See,
e.g., Carter v. Rodgers, 220 F.3d 1249, 1252 (11th Cir. 2000)(“ [j]oining the other circuits that have
considered this issue, we hold that a debtor must obtain leave of the bankruptcy court before
initiating an action in district court when that action is against the trustee or other bankruptcy-
court-appointed officer, for acts done in the actor’s official capacity”); Patco Energy Express v.
Lambros, 2009 U.S. App. LEXIS 25771 (11th Cir. 2009) (“[w]here a plaintiff neglects to obtain
leave from the appointing court, a suit filed [against a bankruptcy trustee] in another court must be
dismissed for lack of subject matter jurisdiction”); In the Matter of Linton, 136 F.3d 544, 545 (7th
Cir. 1998); In re DeLorean Motor Co., 991 F.2d 1236, 1240-41 (6th Cir. 1993) (“[i]t is well settled
that leave of the appointing forum must be obtained by any party wishing to institute an action in
a nonappointing forum against a trustee, for acts done in the trustee’s official capacity and within
the trustee’s authority as an officer of the court .... counsel for trustee, court appointed officers who
represent the estate, are the functional equivalent of a trustee”); In re Balboa Improvements, Ltd.,
99 B.R. 966, 970 (9th Cir. BAP 1989) (holding that permission to sue debtor’s attorney for alleged
misconduct in the administration of an estate must be obtained from the bankruptcy court.

16.5    Continuation of Automatic Stay.

        The automatic stay arising out of Section 362(a) of the Bankruptcy Code shall continue in
full force and effect until the Consummation Date and the Reorganized Debtor and its Estate shall
be entitled to all of the protections afforded thereby. The Court shall have the power to grant such
additional and supplemental stays as may be necessary or appropriate to protect and preserve the
assets of the Reorganized Debtor and/or the Estate or to permit the just and orderly administration
of the Estate. All assets of the Estate shall remain Property of the Estate until distributed in
accordance with this Plan, and no entity shall at any time have any claim to or interest in any asset
of the Estate except to the extent that such entity is the holder of an Allowed Claim entitled to
Distributions under this Plan.

16.6    No Liability for Tax Claims.

       Unless a taxing Governmental Authority has asserted a Claim against the Debtors before
the Bar Date or Administrative Expense Claim Bar Date established therefore, no Claim of such
Governmental Authority shall be Allowed against the Debtors, the Estate, the Reorganized
                                                  - 30 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00               Desc Main
                                  Document     Page 31 of 34



Debtor, or their directors, officers, employees or agents for taxes, penalties, interest, additions to
tax or other charges arising out of (i) the failure, if any, of the Debtors, or any other Person or
Entity to have paid tax or to have filed any tax return (including any income tax return or franchise
tax return) in or for any prior year or period, or (ii) an audit of any return for a period before the
Petition Date. The entry of the Confirmation Order shall be deemed to be a determination that no
provision of the Plan has avoidance of taxes as a principal purpose, and the Confirmation Order
shall so provide.

16.7   Regulatory or Enforcement Actions.

         Nothing in this Plan shall restrict any federal government regulatory agency from pursuing
any regulatory or police enforcement action or performing its statutory duties against any Person
or Entity in any forum, but only to the extent not prohibited by the automatic stay of Section 362
of the Bankruptcy Code or discharged or enjoined pursuant to Section 524 or 1141(d) of the
Bankruptcy Code. Nothing contained in Article XIII, Section 13.7 of the Plan is intended to, nor
shall it, supersede or alter any applicable provisions of the Bankruptcy Code.

16.8   No Liability for Untimely Administrative Expense Claims.

Holders of Administrative Expense Claims (including Holders of any Claims for Postpetition
federal, state or local taxes) that do not file an application or other Bankruptcy Court-approved
pleading by the Administrative Expense Claims Bar Date will be forever barred from asserting
such Administrative Expense Claims against the Debtors, the Reorganized Debtor, the Estate, or
any of their respective Property.

                                     ARTICLE XVII
                               LIQUIDATION ALTERNATIVE

        The Debtors have analyzed whether a liquidation of their assets by Chapter 7 Trustees, who
are unfamiliar with the Debtors, and their business, would result in a higher return to the Debtors’
Creditors than they would receive under the Plan as proposed by the Debtors. The Debtors have
concluded that a Chapter 7 liquidation would result in a net return to Creditors that is considerably
lower than the net return to Creditors through the Plan. Under the Debtors’ Plan, each Holder of
an Allowed Unsecured Claim in Class 5 would receive full payment of the principal amount of the
Claim within ninety (90) days after the Effective Date. If the Plan cannot be confirmed under
Bankruptcy Code Section 1129(a), the Chapter 11 Cases would likely be converted to cases under
Chapter 7 of the Bankruptcy Code and not substantively consolidated. A Chapter 7 Trustee would
be appointed or elected to liquidate the assets of each Debtor for distribution to each Debtor’s
Creditors. The Debtors believe that a conversion to Chapter 7 would likely result in substantial
diminution in the payout to be realized by holders of Allowed Claims in Classes 2, 3 and 5 because
(i) the Debtors would cease operating and would not be able to continue generating cash on a
going-forward basis, and (ii) there would be substantial additional administrative expenses
incurred as the Chapter 7 Trustees would need to retain new attorneys, accountants and/or other
professionals, who would be unfamiliar with the Debtors’ operations and who would need to
become educated about the Debtors, their assets, and the Claims. The Debtors believe that the
                                                - 31 -
Case 20-70718-bem        Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00              Desc Main
                                  Document     Page 32 of 34



value of their assets as a going concern far outweighs the liquidation value of the Debtors’ personal
property. Moreover, not only would the vast majority of Creditors holding Allowed Claims likely
receive smaller distributions on account of their Allowed Claims if the case were converted to
Chapter 7, they would also need to wait a longer period of time before receiving any such
distributions than they would under the Plan.

        In sum, the Debtors believe that the Plan provides for a greater return to Creditors than a
liquidation under Chapter 7 of the Bankruptcy Code.

                                        ARTICLE XVIII
                                        CONCLUSION

        The Debtors urge all Holders of Claims and Interests to accept the Plan because the Debtors
believe the Plan will provide each such Holder more than it would receive pursuant to any
alternative plan of liquidation or under Chapter 7 of the Bankruptcy Code. Accordingly, Debtors
urge all eligible members of Voting Classes to submit Ballots in favor of the Plan in accordance
with the balloting procedures described herein.




                                                - 32 -
Case 20-70718-bem   Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00   Desc Main
                             Document     Page 33 of 34
Case 20-70718-bem       Doc 80    Filed 04/09/21 Entered 04/09/21 12:01:00            Desc Main
                                 Document     Page 34 of 34



                                CERTIFICATE OF SERVICE

       This is to certify that I have this day served a true and correct copy of the attached
Disclosure Statement To Accompany Debtors’ Plan of Reorganization by causing it to be
deposited in the United States Mail in a properly addressed envelope with adequate postage affixed
thereon to the following:

                               Office of the United States Trustee
                             Suite 362, Richard B. Russell Building
                                    75 Ted Turner Drive, SW
                                      Atlanta, GA 30303

and by the Court’s CM/ECF system on all counsel of record registered in this case through
CM/ECF.


       This 9th day of April, 2021.

                                                    Respectfully submitted,

                                                    SCROGGINS & WILLIAMSON, P.C.


                                                    /s/ Ashley Reynolds Ray
                                                    J. ROBERT WILLIAMSON
                                                    Georgia Bar No. 765214
                                                    ASHLEY REYNOLDS RAY
                                                    Georgia Bar No. 601559
                                                    4401 Northside Drive
                                                    Suite 450
                                                    Atlanta, GA 303273
                                                    T:      404-893-3880
                                                    E:      rwilliamson@swlawfirm.com
                                                            aray@swlawfirm.com

                                                    Counsel for Virginia-Highland Restaurant,
                                                    LLC and Restaurant 104 LLC
